178 Ga. App. 739 (1986)
344 S.E.2d 533
CRAWFORD
v.
THE STATE.
71811.
Court of Appeals of Georgia.
Decided April 14, 1986.
Robert L. Crowe, for appellant.
Glenn Thomas, Jr., District Attorney, for appellee.
SOGNIER, Judge.
Crawford appeals his conviction of child molestation.
1. Appellant contends the trial court erred by denying his motion for a mistrial after the State placed appellant's character in issue. The victim testified that on the night the incident occurred her mother, appellant and his brother were smoking marijuana while playing cards. Appellant requested a hearing outside the presence of the jury, where he objected to the victim's testimony and moved for a mistrial. Appellant's motion was denied and no curative instructions were given. Appellant argues that evidence of another offense was not admissible as part of the res gestae or as evidence of a similar offense, and thus, it was error to deny his motion for a mistrial. Regardless of whether or not the victim's testimony was admissible as part of the res gestae or as evidence of a similar offense, evidence that appellant may have been using marijuana was admitted properly as part of appellant's statement to a police officer. The officer testified that appellant asked him what the victim had told the police, and after the officer related what the victim had said, appellant stated that if he was high on marijuana he could have committed the offense. Thus, evidence as to the possible use of marijuana by appellant was before the court through his own statement. Proof of the same facts by legally *740 admissible evidence renders harmless any admission of inadmissible evidence. Robinson v. State, 229 Ga. 14, 16 (1) (189 SE2d 53) (1972); Davis v. State, 167 Ga. App. 701, 703 (3) (307 SE2d 272) (1983). Accordingly, it was not error to deny appellant's motion for a mistrial.
2. Although appellant enumerated the general grounds as error, he presented no argument or citation of authority on this enumeration of error. Nevertheless, we have read the entire transcript and find the evidence sufficient to meet the standard of proof required by Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Banke, C. J., and Birdsong, P. J., concur.